Case 19-80064-TLS           Doc 100      Filed 01/18/19 Entered 01/18/19 16:45:48                     Desc Main
                                        Document     Page 1 of 10


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA



In re:                                )                             Chapter 11
                                      )
SPECIALTY RETAIL SHOPS HOLDING CORP., )                             Case No.
et al., 1                             )
                                      )                             (Jointly Administered)
           Debtor.                    )
                                      )
                                      )
                                      )

      MOTION OF MCKESSON CORPORATION INC. TO TRANSFER VENUE OF
     AFFILIATED CHAPTER 11 BANKRUPTCY CASES TO THE UNITED STATES
       BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF WISCONSIN

         By this Motion, McKesson Corporation (“McKesson”), seeks the entry of an order

transferring venue for the affiliated bankruptcy cases of Shopko Stores to the United States

Bankruptcy Court for the Eastern District of Wisconsin (the “Wisconsin Court”).

I.       INTRODUCTION

         1.      On January 16, 2019 (the “Petition Date”), the Debtors filed thirteen separate

bankruptcy petitions pursuant to chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the District of Nebraska (the “Bankruptcy Court”).

         2.      It appears that the sole basis for the venue of the Debtors’ bankruptcy cases in

Nebraska is by virtue of the first-filing Debtor entity, Pamida Transportation LLC (Pamida

Transportation”). That entity is the only Debtor that was formed under the laws of Nebraska;




1 The thirteen Debtors in these chapter 11 cases are: Specialty Retail Shops Holding Corp.; Pamida Stores Operating
Co., LLC; Pamida Transportation LLC; Penn-Daniels, LLC; Place’s Associates’ Expansion, LLC; Retained R/E
SPE, LLC; Shopko Finance, LLC; ShopKo Gift Card Co., LLC; ShopKo Holding Company, LLC; ShopKo
Institutional Care Services Co., LLC; ShopKo Optical Manufacturing, LLC; ShopKo Properties, LLC; ShopKo
Stores Operating Co., LLC; SVS Trucking, LLC. Debtors are sometimes referred to collectively in this Motion as
“Shopko.”


BN 35493201v1
Case 19-80064-TLS            Doc 100      Filed 01/18/19 Entered 01/18/19 16:45:48                       Desc Main
                                         Document     Page 2 of 10


upon its filing venue is purportedly appropriate for all of the Debtors’ other entities as

“affiliates” of Pamida Transportation pursuant to 28 U.S.C. § 1408(2).2

         3.       Formed in December 20, 2005, Pamida Transportation appears to be nothing

more than a vestige of Pamida Stores, a Nebraska-based retailer that was purchased by Shopko

and subsumed into Shopko’s operations. A business report on Pamida Transportion

demonstrates that it has no employees, lists an address that no longer corresponds with the

business located there and includes a telephone number that is “de-listed” according to the Lexis

Public Records search.3 An accurate copy of the Lexis search that contains this information is

annexed to the contemporaneously-filed Declaration of Bernard D. Bollinger, Jr. (the “Bollinger

Declaration”) as Exhibit 1.

         4.       The address listed on Pamida Transportation’s petition also does not appear to

correspond with any business located there. Attempts to obtain a list of creditors for Pamida

Transportation have not been successful, as Debtors’ counsel has not yet provided the list that

was requested two days ago in part due to insistence upon a confidentiality agreement even

though this Court made clear at the first day hearings in this case that individual creditor lists

should be provided upon request. The Debtors’ failure to provide the creditor lists as of the

filing of this Motion is demonstrated by the emails annexed to the Bollinger Declaration as

Exhibit 2.




2 Of the remaining Shopko entities that filed, six were formed in Delaware; three were formed in Minnesota; two in
Wisconsin and one in Mississippi. An accurate copy of the list of entities and their states’ of formation is annexed
to the Bollinger Declaration Exhibit 3.

3 Multiple attempts to call that number resulted in a failure of any party to answer the line. A gGoogle search of
Pamida Transporation revealed an address at 700 Pilgrim Way, Green Bay, WI and a phone number of (920) 429-
2211that is the number for Shopko’s corporate offices there.


BN 35493201v1
Case 19-80064-TLS        Doc 100     Filed 01/18/19 Entered 01/18/19 16:45:48              Desc Main
                                    Document     Page 3 of 10


           5.   Instead of listing its creditors, the Pamida Transportation petition includes a

consolidated list of Debtors’ 30 largest creditors. None of those creditors has a mailing address in

Nebraska and none appears to be a creditor of Pamida Transportation.

           6.   Pursuant to the interim financing arrangement approved by the Bankruptcy Court,

the administrative agent and collateral agent for itself and others that are parties to the Debtors’

debtor-in-possession credit agreement is Wells Fargo Bank, NA (“Wells”), successor by merger

to Wachovia Bank N.A (“Wachovia”). Wells is headquartered in San Francisco California.

           7.   While the initial UCC Financing Statements filed by Wachovia were filed in

Nebraska and indicated a mailing address for Pamida Transportation identical to that listed on

the petition filed with this Court, on March 5, 2013, Wachovia filed a UCC Financing Statement

Amendment changing the address of Pamida Transportation from its former Nebraska address to

700 Pilgrim Way, Green Bay WI, 54304. Bollinger Declaration at Exhibit 4. That address is the

same address listed as the principal place of business and mailing address on eleven of the

thirteen bankruptcy petitions filed by Debtors.

           8.   In fact, it cannot be questioned that Shopko’s principal place of business is

located at that address in Green Bay. That is where Shopko is headquartered and that address is

Debtors’ mailing address. Declaration of Russell L. Steinhorst (Docket No. 4) at para. 5.

           9.   The Shopko website does list twenty-seven of its “over 300 general merchandise

stores throughout the Midwestern, Northwestern and Southwestern regions of the United States”

as being located in Nebraska, and one of its three distribution centers is also located in Nebraska.

Nevertheless, an address search on the Shopko website of that listed for Pamida Transportation

yields no Shopko stores at that address and a general search of that address on the site yields no

results.




BN 35493201v1
Case 19-80064-TLS        Doc 100    Filed 01/18/19 Entered 01/18/19 16:45:48               Desc Main
                                   Document     Page 4 of 10


        10.     As set forth herein, overwhelming cause exists to transfer venue of the Debtors’

bankruptcy cases to the Wisconsin Court. The interests of creditors, employees and other

interested parties is best served by having this bankruptcy case administered by the Wisconsin

Court as that is the location of Debtors’ principal place of business and is the “nerve center” for

Debtor’s business operations.

        11.     All of these reasons, and many more, support transferring venue of these just-filed

Chapter 11 cases.

II.     LEGAL ANALYSIS

        A.      Venue Transfer to the Eastern District of Wisconsin Is Warranted.

        12.     Section 1408 of Title 28 of the United State Code establishes the venue eligibility

requirements for the filing of a bankruptcy case, providing for venue in the district where a

debtor is domiciled, has its principal place of business or where its principal assets are located. It

also provides that venue is appropriate in that district for a debtor’s affiliates. Thus, while on

first glance the Debtors may technically meet the requirements for venue in the Bankruptcy

Court for the District of Nebraska, a deeper analysis reveals that Debtors “manufactured” venue

in a locale nearly 600 miles from its nerve center in Green Bay by filing a petition for an entity

that has no business operations, employees or creditors.

        13.     The only reasonable conclusion to be drawn is that the Debtors have engaged in

forum shopping in an effort to neutralize creditor involvement in these bankruptcy cases. The

Debtors know the geographical location of the body of its creditors. By requiring them to

participate in a distant court, the Debtors seek to minimize their impact on the Debtors’

restructuring efforts. Venue in Nebraska helps ensures that creditors will be disenfranchised from

complete and effective participation in these bankruptcy cases. The Debtors are taking advantage

of the fact that absent full and vigorous involvement by the broad range of creditor


BN 35493201v1
Case 19-80064-TLS        Doc 100     Filed 01/18/19 Entered 01/18/19 16:45:48                Desc Main
                                    Document     Page 5 of 10


constituencies in these cases, they will be able to advance their own interests (and potentially the

interests of unknown others) at the expense of their creditors, thereby subverting the goals and

policies of the Bankruptcy Code.

        14.     Several courts have concluded that when a debtor manufactures eligibility, venue

is improper and transfer of the debtor’s case is warranted. For example, a Bankruptcy Court in

the Southern District of New York transferred venue when it found that a subsidiary was formed

on the eve of the bankruptcy filing in order to create eligibility in the filing jurisdiction. In re

Patriot Coal Corp., 482 B.R. 718 (Bankr. S.D.N.Y. 2012). There, two New York corporations

had been formed on the eve of bankruptcy, had minimal assets and were formed so that the

“main” debtor and 98 of its other affiliates could file chapter 11 petitions in the Bankruptcy

Court for the Southern District of New York, resulting in a transfer of because failure to do so

“would elevate form over substance in a way that would be an affront to the purpose of the

bankruptcy venue statute and the integrity of the bankruptcy system.” Id. at 744. Similarly, in In

re Columbia Western, Inc., an Oregon corporation with headquarters located in Portland filed a

bankruptcy petition in the District of Massachusetts two days after executing a month to month

lease for limited office space in Worcester from which it did not operate. In re Columbia

Western, Inc. 183 B.R. 660 (Bankr. D. Mass. 1995). The Bankruptcy Court there concluded that

venue was improper under § 1408 and transferred the bankruptcy case to the District of Oregon.

        15.     In fact, the manufacturing of venue eligibility, including the filing for a company

that has no ongoing business operations, fails to meet the requirements of 11 U.S.C. § 109 and

may constitute bad faith. In In re Double W Enterprises, Inc., the court found that a chapter 11

debtor did not operate “any sort of on-going business” and had no “trade or business debt

resulting from any traditional business operation.” 240 B.R. 450, 454 (Bankcr. M. D. Fla. 1999),




BN 35493201v1
Case 19-80064-TLS        Doc 100     Filed 01/18/19 Entered 01/18/19 16:45:48                Desc Main
                                    Document     Page 6 of 10


resulting in a determination that the case had not been filed for a “proper purpose” and, thus, was

a bad faith filing. Id. Similarly, the Court in In re First Financial Enterprises, Inc., 99 B.R. 751,

(Bankr. W.D. Tex. 1989) determined a filing to be in bad faith where there were no ongoing

business operations and there was no reasonable likelihood of rehabilitation.

        16.     Similarly, nearly identical facts, including the lack of an ongoing business, few

creditors and insufficient cash, was determined by the Sixth Circuit Appellate Court to constitute

a bad faith filing. In re Laguna Associates Ltd. Partnership, 30 F.3d 734, 738 (6th Cir. 1994).

Multiple cases in this Circuit have determined that a lack of good faith in filing a bankruptcy

petition is cause for dismissal under 11 U.S.C. § 1112(b). In re Galloway Farms, Inc., 82 B.R.

486, 489 (Bankr. S.D. Iowa 1987)(“[A] number of courts have determined that lack of good faith

in the filing of a petition is sufficient “cause” for dismissal under § 1112(b).”); In re Kerzman, 63

B.R. 393, 394 (Bankr. Dist. N.D. 1986)(“The absence of good faith on the part of a debtor in

filing a petition is sufficient cause for its dismissal.”). Here, since Pamida Transportation lacks

creditors and has no business operations that could support any attempt to reorganize, it is

difficult to imagine how its filing should constitute a sufficient basis for the venue of twelve

affiliated entities that have their “nerve center” nearly 600 miles away.

        17.     Since actions taken by a debtor strictly to create venue or jurisdiction should not

be given any legal effect, the Debtors fail to meet the requirements for venue in this district

under 28 U.S.C. § 1408. Thus, pursuant to Bankruptcy Rule 1014(a)(2), the Debtors’ bankruptcy

cases should be transferred to the Wisconsin Court. See, e. g., In re Taflan, 312 B.R. 588, 590

(N.D. W.Va. 2004) (“Thus, if a venue is improper, the bankruptcy court must either dismiss the

action or transfer the same, if transfer is in the interest of justice or for the convenience of the

parties.”).




BN 35493201v1
Case 19-80064-TLS        Doc 100      Filed 01/18/19 Entered 01/18/19 16:45:48                Desc Main
                                     Document     Page 7 of 10


        B.      The Interest of Justice and the Convenience of the Parties Dictate That This
                Court Transfer Debtors’ Cases.

        18.     The principles of both law and equity also support the transfer of the Debtors’

cases to the Wisconsin Court. 28 U.S.C. § 1412 provides that “[a] district court may transfer a

case or proceeding under Title 11 to a district court for another district, in the interest of justice

or for the convenience of the parties.” Bankruptcy Rule 1014(a)(1) also provides the court may

transfer the case to any other district if the court determines that the transfer is in the interest of

justice or for the convenience of the parties.

        19.     Many courts have determined that forum shopping is not in the interest of justice.

“The Court has found as a fact that this case was filed in the Southern District for “forum

shopping”--to try out the Southern District, after repeated unfavorable rulings, and a restrictive

order, in the Eastern District. The interests of justice require that this Court not reward such an

effort.” In re Eclair Bakery, Ltd., 255 B.R. 121, 142 (Bankr. S.D.N.Y. 2000). See also, In re

Maruki, 97 B.R. 166 (Bankr. S. D.N.Y. 1988) (the “interests of justice” do not include flagrant

forum shopping).

        20.     This issue was similarly addressed by the Court in In re Abacus Broadcasting

Corp., 154 B.R. 682 (Bankr. W.D. Tex. 1993): “Then there is the issue of forum shopping. How

much deference should be given to a forum selected primarily by the lawyers, for their own

convenience or concern for remuneration? How much deference should be given to a debtor’s

concern that it get what it perceives to be a “debtor’s judge?” Whenever a creditor raises the

venue question, none at all. Forum shopping has never been favored by federal courts, and courts

are quick to discern the evil in all its disguises.” Id., at 686-687.

        21.     In determining the convenience of the parties, many courts consider the factors set

out by the Fifth Circuit Court of Appeals in In re Commonwealth Oil Refining Co., 59 6 F.2d



BN 35493201v1
Case 19-80064-TLS        Doc 100     Filed 01/18/19 Entered 01/18/19 16:45:48               Desc Main
                                    Document     Page 8 of 10


1239 (5th Cir. 1979). See, e.g., In re Hideaway Apts. I, L.P., 1999 Bankr. LEXIS 2013, *5

(Bankr. D. Neb. 1999) where the Court granted a motion to change venue from the District of

Nebraska to the Northern District of Oklahoma based upon the Commonwealth factors (“In order

to determine whether the transfer is in the interest of justice, courts have formulated a six-part

test. The test inquires into, (1) the proximity of the creditors to the court, (2) the proximity of the

debtor to the court, (3) the proximity of witnesses necessary to the administration of the estate,

(4) the location of the assets, (5) the economic administration of the estate, and (6) the necessity

for ancillary administration if liquidation should result.”). Id. See also, In re Caesars Entm’t

Operating Co., 2015 Bankr. LEXIS 314, at *19 (Bankr. D. Del. Feb. 2, 2015).

        22.     An evaluation of all of these factors, as applied to the Debtors’ bankruptcy cases,

weighs in favor of transferring these cases to the Wisconsin Court.

                a.      Proximity of the Creditors to the Court: very few of Debtors’ creditors are

        based in Nebraska. The location of twenty-seven stores and a distribution center there

        alone is not sufficient to satisfy this criteria. Instead, more creditors are located in close

        proximity to the Wisconsin Court, and many of the legal issues presented by this case

        must be determined in accordance with Wisconsin law.

                b.      Proximity of the Debtors and Proximity of the Witnesses Necessary to

        Administration of the Estates: Shopko’s principal place of business is in Green Bay and

        the vast majority of its store locations and employees are located out of Nebraska.

        Debtors’ key employees who may be called upon to testify in this matter or otherwise

        appear at hearings are likely based out of Green Bay.




BN 35493201v1
Case 19-80064-TLS       Doc 100     Filed 01/18/19 Entered 01/18/19 16:45:48             Desc Main
                                   Document     Page 9 of 10


                c.     Location of the Debtors’ Assets: the principal location of Shopko’s assets

        is in Green Bay. There are assets located in several states where Shopko has stores, but

        Green Bay is a more central location than Omaha.

                d.     Economic Administration of the Estate: transferring the venue of the

        Debtors’ cases to Wisconsin will alleviate the considerable time and expense that will be

        incurred by both the Debtors and their creditors if forced to travel to Omaha. In light of

        headquarters in Green Bay and the increased proximity of creditors to the Wisconsin

        Court, that location is a more economic alternative for most involved.

        23.     Accordingly, the Commonwealth factors for the determination of the convenience

of the parties weigh in favor of the transfer of venue to the Wisconsin Court. When combined

with the well-established principle that forum shopping is not in the interest of justice, 28 U.S.C.

§ 1412 and Bankruptcy Rule 1014(a)(1) require transfer of venue to the Wisconsin Court.

//

//

//




BN 35493201v1
Case 19-80064-TLS       Doc 100    Filed 01/18/19 Entered 01/18/19 16:45:48              Desc Main
                                  Document     Page 10 of 10


III.    CONCLUSION

        24.     The transfer of venue for the Debtors’ cases to the Wisconsin Court is appropriate

because Pamida Transportation is not an entity that would withstand a dismissal motion in this

district, thereby making it an improper basis for venue of the other twelve Shopko entities.

Similarly, the interests of justice and convenience of the parties dictate the requested venue

transfer.

Dated: January 18, 2019                            CLINE WILLIAMS WRIGHT JOHNSON &
                                                       OLDFATHER, L.L.P.


                                                           /s/ Michael J. Whaley
                                                   Richard P. Garden, Jr., #17685
                                                   Michael J. Whaley, #19390
                                                   Sterling Ridge
                                                   12910 Pierce Street, Suite 200
                                                   Omaha, NE 68124
                                                   Telephone: (402) 397-1700
                                                   Facsimile: (402) 397-1806
                                                   rgarden@clinewilliams.com
                                                   mwhaley@clinewilliams.com

                                                   and

                                                   BUCHALTER
                                                   A Professional Corporation

                                                           /s/ Jeffrey S. Garfinkle
                                                   Jeffrey S. Garfinkle (CA 153496)
                                                   18400 Von Karmen Avenue
                                                   Irvine, CA 92612
                                                   Tel: (949) 760-0182
                                                   Facsimile: (949-720-0182
                                                   jgarfinkle@buchalter.com




BN 35493201v1
